


Exhibit 10.14




CONTRIBUTION AND TRANSFER AGREEMENT
dated as of January 1, 2016
by and between
TALLGRASS ENERGY PARTNERS, LP,
and
TALLGRASS OPERATIONS, LLC
and for certain limited purposes,
TALLGRASS DEVELOPMENT, LP










--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Article I DEFINITIONS
2


Section 1.1 Definitions
2


Section 1.2 Construction
5


Article II CONTRIBUTION AND TRANSFER;CLOSING
6


Section 2.1 Contribution and Transfer
6


Section 2.2 Transaction Proceeds
6


Section 2.3 Call Option
6


Section 2.4 Closing
6


Section 2.5 Transfer Taxes
6


Section 2.6 Tax Treatment and Related Covenants
7


Article III REPRESENTATIONS AND WARRANTIES OF DEVELOPMENT AND OPERATION
7


Section 3.1 Organization
8


Section 3.2 Authority and Approval
8


Section 3.3 No Conflict; Consent
8


Section 3.4 Title to Subject Interest
9


Section 3.5 Litigation
9


Section 3.6 Brokerage Arrangements
9


Section 3.7 Investment Intent
9


Section 3.8 Information
10


Section 3.9 Management Projections and Budget
10


Article IV REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
10


Section 4.1 Organization and Existence
10


Section 4.2 Authority and Approval
10


Section 4.3 Common Units
11


Section 4.4 No Conflict; Consents
11


Section 4.5 Periodic Reports
12


Section 4.6 Brokerage Arrangements
12


Section 4.7 No Registration
12


Section 4.8 Litigation
12


Section 4.9 Investment Intent
13


Article V INDEMNIFICATION
13


Section 5.1 Indemnification of the Partnership
13


Section 5.2 Indemnification of Development
13


Section 5.3 Corrosion Costs Indemnification
13


Section 5.4 Survival
13


Section 5.5 Demands
14


Section 5.6 Right to Contest and Defend
14


Section 5.7 Cooperation
15


Section 5.8 Right to Participate
15


Section 5.9 Payment of Damages and Corrosion Costs
15


Section 5.10 Direct Claim
15


Section 5.11 Limitations on Indemnification
16


Section 5.12 Sole Remedy
16








i

--------------------------------------------------------------------------------

Table of Contents
(Continued)



Article VI MISCELLANEOUS
16


Section 6.1 Acknowledgments
16


Section 6.2 Cooperation, Further Assurances
16


Section 6.3 Expenses
17


Section 6.4 Notices
17


Section 6.5 Governing Law
18


Section 6.6 Public Statements
19


Section 6.7 Entire Agreement; Amendments and Waivers
19


Section 6.8 Conflicting Provisions
19


Section 6.9 Binding Effect and Assignment
19


Section 6.10 Severability
19


Section 6.11 Interpretation
19


Section 6.12 Headings and Disclosure Schedule
20


Section 6.13 Multiple Counterparts
20


Section 6.14 Action by the Partnership
20



DISCLOSURE MATERIALS


Disclosure Schedule 3.3
-    Consents

Disclosure Schedule 3.5
-    Litigation

Disclosure Schedule 3.9
-    Management Projections and Budget

EXHIBITS


Exhibit A
-    Form of Assignment Agreement

Exhibit B
-    Statement Regarding Qualified Capital Expenditures

APPENDICES


Appendix A
-    The Partnership, Development and Operations Designated

Personnel







ii

--------------------------------------------------------------------------------

 

CONTRIBUTION AND TRANSFER AGREEMENT
This Contribution and Transfer Agreement (this “Agreement”) is made and
effective for tax purposes as of January 4, 2016, and effective for all other
purposes as of January 1, 2016, by and between Tallgrass Operations, LLC, a
Delaware limited liability company (“Operations”), and Tallgrass Energy
Partners, LP, a Delaware limited partnership (the “Partnership”). In addition,
Tallgrass Development, LP, a Delaware limited partnership (“Development”), is a
party to this Agreement for the limited purposes set forth in Articles III, VI
and VII.
RECITALS
WHEREAS, Operations owns 6,000,000 common units in Tallgrass Pony Express
Pipeline, LLC, a Delaware limited liability company (the “Company”), comprising
33.3% of the issued and outstanding membership interests in the Company, and the
Partnership owns the remaining issued and outstanding membership interests in
the Company;
WHEREAS, Operations desires to contribute and transfer 5,640,000 common units in
the Company (comprising 31.3% of the issued and outstanding membership interests
in the Company) (such membership interests in the Company being referred to
herein as the “Subject Interest”), to the Partnership (or its designee) pursuant
to the terms of this Agreement and the Assignment Agreement, and the Partnership
(or its designee) desires to accept and acquire the Subject Interest in
accordance with the terms of this Agreement and the Assignment Agreement;
WHEREAS, the Conflicts Committee has previously (i) received an opinion of
Evercore Group L.L.C., the financial advisor to the Conflicts Committee (the
“Financial Advisor”), that the amount to be distributed and paid by the
Partnership pursuant to the Transaction is fair, from a financial point of view,
to the Partnership and to the holders of Common Units of the Partnership (other
than Operations and its Affiliates) and (ii) found the Transaction to be fair
and reasonable to the Partnership and the holders of its Common Units (other
than Operations and its Affiliates) and recommended that the board of directors
(the “Board of Directors”) of Tallgrass MLP GP, LLC, the general partner of the
Partnership (the “General Partner”), approve the Transaction and, subsequently,
the Board of Directors has approved the Transaction.
NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the parties hereto agree as follows:

1

--------------------------------------------------------------------------------




Article I
DEFINITIONS
Section 1.1
Definitions.

The respective terms defined in this Section 1.1 shall, when used in this
Agreement, have the respective meanings specified herein, with each such
definition equally applicable to both singular and plural forms of the terms so
defined:
“Affiliate,” when used with respect to a Person, means any other Person that
directly or indirectly Controls, is Controlled by or is under common Control
with such first Person; provided, however, that (i) with respect to Operations,
the term “Affiliate” shall exclude the Partnership, the General Partner and the
Partnership’s subsidiaries and (ii) with respect to the Partnership, the term
“Affiliate” shall exclude Operations, Operations’ subsidiaries (other than the
Partnership and its subsidiaries), Development, and its general partner,
Tallgrass Energy Holdings, LLC. No Person shall be deemed an Affiliate of any
Person solely by reason of the exercise or existence of rights, interests or
remedies under this Agreement.
“Agreement” has the meaning ascribed to such term in the preamble.
“Annual Corrosion Indemnification Deductible Amount” has the meaning ascribed to
such term in Section 5.11(b).
“Annual Period” has the meaning ascribed to such term in Section 5.11(b).
“Applicable Law” has the meaning ascribed to such term in Section 3.3(a).
“Assignment Agreement” means the Assignment Agreement substantially in the form
of Exhibit A attached hereto, pursuant to which Operations will assign the
Subject Interest to PXP Holdings.
“Board of Directors” has the meaning ascribed to such term in the recitals.
“Cash Amount” means $475,000,000.
“Ceiling Amount” has the meaning ascribed to such term in Section 5.11(a).
“Closing” has the meaning ascribed to such term in Section 2.4.
“Closing Date” has the meaning ascribed to such term in Section 2.4.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commission” means the Securities and Exchange Commission.
“Common Units” has the meaning given to such term in the Partnership Agreement.
“Common Unit Quantity” means 6,518,000 Common Units.
“Company” has the meaning ascribed to such term in the recitals.
“Company Group” means the Company and Tallgrass Colorado, together or
individually as the context requires.
“Company Material Adverse Effect” means a material adverse effect on or material
adverse change in (i) the assets, liabilities, financial condition or results of
operations of the Company Group, other than any effect or change

2

--------------------------------------------------------------------------------




(a) that impacts the crude oil transportation industry generally (including any
change in the prices of crude oil or other hydrocarbon products, industry
margins or any regulatory changes or changes in Applicable Law or GAAP), (b) in
United States or global political or economic conditions or financial markets in
general, or (c) resulting from the announcement of the transactions contemplated
by this Agreement and the Assignment Agreement and the taking of any actions
contemplated by this Agreement or the Assignment Agreement, provided, that in
the case of clauses (a) and (b), the impact on the Company Group is not
materially disproportionate to the impact on similarly situated parties in the
crude oil transportation industry, or (ii) the ability of Operations to perform
its obligations under this Agreement or to consummate the transactions
contemplated by this Agreement.
“Conflicts Committee” means the conflicts committee of the Board of Directors.
“Control” and its derivatives mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
“Corrosion Costs” means any out of pocket costs to repair, replace or remediate
anomalies in any part of the PXP Converted Pipeline to the extent (a) such
anomalies are identified by ILI tools (i.e., pigs) during the period beginning
January 1, 2015 and ending three-years after the Closing Date and (b) such
repair, replacement or remediation is reasonably necessitated by external
corrosion of the pipeline and would be performed by a reasonably prudent
operator.
“Damages” means liabilities and obligations, including all losses, deficiencies,
costs, expenses, fines, interest, expenditures, claims, suits, proceedings,
judgments, damages, and reasonable attorneys’ fees and reasonable expenses of
investigating, defending and prosecuting litigation; provided, however, that
Damages specifically excludes Corrosion Costs and any conditions, facts or
circumstances that relate to or result in Corrosion Costs.
“Deductible Amount” has the meaning ascribed to such term in Section 5.11(a).
“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended.
“Development” has the meaning ascribed to such term in the preamble.
“Development Indemnified Parties” has the meaning ascribed to such term in
Section 5.2.
“Direct Claim” has the meaning ascribed to such term in Section 5.10.
“Disclosure Schedule” has the meaning ascribed to such term in Article III.
“DRULPA” mean the Delaware Revised Uniform Limited Partnership Act.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exercise Date” has the meaning ascribed to such term in Section 2.3.
“FERC” means the United States Federal Energy Regulatory Commission.
“Financial Advisor” has the meaning ascribed to such term in the recitals.
“GAAP” means generally accepted accounting principles in the United States of
America.
“General Partner” has the meaning ascribed to such term in the recitals.
“Governmental Authority” means any federal, state, municipal or other
government, governmental court, department, commission, board, bureau, agency or
instrumentality.

3

--------------------------------------------------------------------------------




“Knowledge,” as used in this Agreement with respect to a party hereof, means the
actual knowledge of that party’s designated personnel. The designated personnel
for Development, Operations and the Partnership are set forth on Appendix A.
“Lien” means any mortgage, deed of trust, lien, security interest, pledge,
conditional sales contract, charge or encumbrance.
“Minimum Claim Amount” has the meaning ascribed to such term in Section 5.11(a).
“Notice” has the meaning ascribed to such term in Section 6.4.
“Operations” has the meaning ascribed to such term in the preamble.
“Option” has the meaning ascribed to such term in Section 2.3.
“Option Exercise Notice” has the meaning ascribed to such term in Section 2.3.
“Option Exercise Period” has the meaning ascribed to such term in Section 2.3.
“Partnership” has the meaning ascribed to such term in the preamble.
“Partnership Agreement” means that certain Amended and Restated Agreement of
Limited Partnership of the Partnership, dated May 17, 2013.
“Partnership Indemnified Parties” has the meaning ascribed to such term in
Section 5.1.
“Person” means an individual or entity, including any partnership, corporation,
association, trust, limited liability company, joint venture, unincorporated
organization or other entity.
“Pony Express LLC Agreement” means that certain Third Amended and Restated
Limited Liability Company Agreement of the Company effective as of March 1,
2015, by and among Operations, PXP Holdings and the Company.
“PXP Converted Pipeline” means the approximately 430 mile section of natural gas
pipeline from Guernsey, Wyoming to Lincoln County, Kansas, which was abandoned
by Tallgrass Interstate Gas Transmission, LLC, sold to the Company and converted
for use in the Pony Express system.
“PXP Holdings” means Tallgrass PXP Holdings, LLC, a Delaware limited liability
company and indirect wholly-owned subsidiary of the Partnership.
“SEC Documents” has the meaning ascribed to such term in Section 4.5.
“Securities Act” means the Securities Act of 1933, as amended.
“Strike Price” has the meaning ascribed in Section 2.3.
“Subject Interest” has the meaning ascribed to such term in the recitals.
“Tallgrass Colorado” means Tallgrass Colorado Pipeline, Inc., a Delaware
corporation and subsidiary of the Company.
“Tax” means any and all U.S. federal, state, local or foreign net income, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, capital
stock, profits, license, license fee, environmental, customs duty, unclaimed
property or escheat payments, alternative fuels, mercantile, lease, service,
withholding, payroll, employment, unemployment, social security, disability,
excise, severance, registration, stamp, occupation, premium, property (real

4

--------------------------------------------------------------------------------




or personal), windfall profits, fuel, value added, alternative or add on
minimum, estimated or other similar taxes, duties, levies, customs, tariffs,
imposts or assessments (including public utility commission property tax
assessments) imposed by any Governmental Authority, together with any interest,
penalties or additions thereto payable to any Governmental Authority in respect
thereof or any liability for the payment of any amounts of any of the foregoing
types as a result of being a member of an affiliated, consolidated, combined or
unitary group, or being a party to any agreement or arrangement whereby
liability for payment of such amounts was determined or taken into account with
reference to the liability of any other Person.
“Tax Return” means any return, declaration, report, statement, election, claim
for refund or other written document, together with all attachments, amendments
and supplements thereto, filed with or provided to, or required to be filed with
or provided to, a Governmental Authority in respect of Taxes.
“Third Party Indemnity Claim” has the meaning ascribed to such term in Section
5.5(a).
“Transaction” means (1) the contribution and transfer of the Subject Interest
and (2) the delivery of the Transaction Proceeds.
“Transaction Proceeds” means (1) the issuance by the Partnership of the Common
Unit Quantity, subject to Section 2.3, and (2) the payment by the Partnership of
the Cash Amount.
“Transfer Taxes” has the meaning ascribed to such term in Section 2.5.
Section 1.2
Construction.

In constructing this Agreement: (a) the word “includes” and its derivatives
means “includes, without limitation” and corresponding derivative expressions;
(b) the currency amounts referred to herein, unless otherwise specified, are in
United States dollars; (c) whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless business days are specified; (d)
unless otherwise specified, all references in this Agreement to “Article,”
“Section,” “Disclosure Schedule,” “Exhibit,” “preamble” or “recitals” shall be
references to an Article, Section, Disclosure Schedule, Exhibit, preamble or
recitals hereto; and (e) whenever the context requires, the words used in this
Agreement shall include the masculine, feminine and neuter and singular and the
plural.

5

--------------------------------------------------------------------------------




ARTICLE II
CONTRIBUTION AND TRANSFER; CLOSING
Section 2.1
Contribution and Transfer.

Upon the terms and subject to the conditions set forth in this Agreement and in
the Assignment Agreement, on the Closing Date, Operations shall transfer,
assign, contribute and convey the Subject Interest to PXP Holdings, free and
clear of all Liens (other than restrictions under applicable federal and state
securities laws), and the Partnership shall cause PXP Holdings to accept and
acquire the Subject Interest from Operations.
Section 2.2
Transaction Proceeds.

The aggregate amount to be issued and paid by the Partnership shall be the
Transaction Proceeds. At the Closing, the Partnership (or its designee) shall
deliver the Transaction Proceeds as follows:
(a)
A wire transfer of the Cash Amount in immediately available funds paid to
Operations or its designee(s); and

(b)
The issuance to Operations of a number of Common Units equal to the Common Unit
Quantity, subject to Section 2.3.

Section 2.3
Call Option.

Subject to the terms of this Section 2.3, Operations hereby grants the
Partnership the option to purchase from Operations a number of Common Units (the
“Option”) up to the Common Unit Quantity during the eighteen (18) month period
following the Closing Date (the “Option Exercise Period”) at an exercise price
per Common Unit equal to $42.50 (the “Strike Price”). The Option shall be
exercisable by the Partnership at any time or from time to time during the
Option Exercise Period, by giving notice in writing to Operations (the “Option
Exercise Notice”). Each Option Exercise Notice shall be irrevocable and shall
designate (i) the date of exercise (the “Exercise Date”), which shall be no less
than five (5) nor more than ten (10) business days from the date of notice, and
(ii) the number of Common Units to be purchased. On each Exercise Date, (i) the
Partnership shall deliver to Operations immediately available funds in an amount
equal to the Strike Price multiplied by the number of Common Units being
purchased and (ii) Operations shall deliver to the Partnership a certificate
representing the number of Common Units being purchased (or if uncertificated,
shall direct the transfer agent to transfer on its books such number of Common
Units).
Section 2.4
Closing.

The closing (the “Closing”) of the contribution and transfer of the Subject
Interest and the delivery of the Transaction Proceeds pursuant to this Agreement
and the Assignment Agreement will be held on January 4, 2016 (the “Closing
Date”) at the offices of Development at 4200 W. 115th Street, Suite 350,
Leawood, Kansas 66211. At the Closing, (i) Operations shall deliver to the
Partnership, or cause to be delivered to the Partnership, the Assignment
Agreement duly executed by Operations, (ii) the Partnership shall deliver, or
cause to be delivered, to Operations the Transaction Proceeds and the Assignment
Agreement duly executed by the Partnership and PXP Holdings, and
(iii) Operations shall deliver to the Partnership, or cause to be delivered to
the Partnership, a certificate demonstrating non-foreign status of Development
meeting the requirements of Section 1445 of the Code; provided, however, if the
Closing Date is not a business day, the foregoing may be delivered no later than
the next business day following the Closing Date.
Section 2.5
Transfer Taxes.

All transfer, documentary, sales, use, stamp, registration and other similar
Taxes and fees arising out of or in connection with the transactions effected
pursuant to this Agreement (the “Transfer Taxes”) shall be borne by the

6

--------------------------------------------------------------------------------




Company Group. The Company Group shall file all necessary Tax Returns and other
documentation with respect to such Transfer Taxes. If required by Applicable
Law, Operations and the Partnership shall, and shall cause its Affiliates to,
join in the execution of any such Tax Returns and other documentation.


Section 2.6
Tax Treatment and Related Covenants.

(a)
Except as otherwise provided in this Section 2.6, the parties acknowledge that
the transactions described in this Agreement are properly characterized as
transactions described in Sections 721(a) and 731 of the Code and agree to file
all Tax Returns in a manner consistent with such treatment.

(b)
The Cash Amount shall be treated (A) as a reimbursement of Operations’ capital
expenditures within the meaning of Treasury Regulation Section 1.707-4(d) to the
extent that Operations provides to the Partnership on or before January 15 of
the year following the year in which such amount was paid a statement in the
form attached as Exhibit B that states the amount of qualifying capital
expenditures, the basis for the qualification, and evidence satisfactory to the
Partnership documenting the capital expenditures and their qualification, (B) as
a “debt-financed transfer” to Operations under Treasury Regulation Section
1.707-5(b), but only as provided in the following sentence, and (C) as the
proceeds of a sale by Operations of the Subject Interest to the Partnership to
the extent clause (A), clause (B), or any other exception to the “disguised
sale” rules under Section 707 and the Treasury Regulations thereunder, are
inapplicable, as Operations shall notify the Partnership on or before January 15
of the year following the year in which such amount was paid. No later than on
or before January 15 of the year following the year in which such amount was
paid, the Partnership shall provide to Operations a calculation of the minimum
and maximum amounts that could be treated as qualifying as a “debt-financed
transfer” under Treasury Regulation Section 1.707-5(b), based on the
Partnership’s exercise of its discretion under Treasury Regulation Section
1.163-8T, and no later than January 31 of such year, Operations will inform the
Partnership of the amount within that range of minimum and maximum amounts that
Operations wishes to treat as qualifying as such a debt-financed transfer. The
parties will prepare and file all Tax Returns consistent with the treatment
described in this Section 2.6(b), including based upon the amount elected by
Operations as a debt-financed transfer. Except with the prior written consent of
Operations, the Partnership agrees to act at all times in a manner consistent
with such intended treatment, including, if required, disclosing the
distribution of such amounts in accordance with the requirements of Treasury
Regulation Section 1.707-3(c)(2).

(c)
The parties acknowledge that Operations is disregarded for federal income tax
purposes as an entity apart from Development pursuant to Treasury Regulation
Section 301.7701-2(c)(2)(i); accordingly, references to Operations in this
Section 2.6 include Development as the context requires.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF DEVELOPMENT AND OPERATIONS
Development and Operations, jointly and severally, hereby represent and warrant
to the Partnership that, except as disclosed in the disclosure schedules
delivered to the Partnership on the date of this Agreement (collectively, the
“Disclosure Schedule”) (it being understood that any information set forth on
any Disclosure Schedule shall be deemed to apply to and qualify only the section
or subsection of this Agreement to which it corresponds in number, unless it is
reasonably apparent on its face that such information is relevant to other
sections or subsections of this Agreement). The representations and warranties
set forth in this Article III are further qualified in all respects by all
information set forth or contained in (i) the disclosure schedules delivered to
the Partnership in connection with the transactions contemplated by that certain
(a) Contribution and Transfer Agreement dated as of September 1, 2014, among the
Partnership, Operations and Development and (b) Purchase and Sale Agreement
dated as of March 1, 2015, among the

7

--------------------------------------------------------------------------------




Partnership, Operations and Development, and (ii) the filings made by the
Partnership with the Securities and Exchange Commission, including, without
limitation, the Partnership’s annual report on Form 10-K/A for the year ended
December 31, 2014 and its quarterly reports on Form 10-Q for the quarters ended
March 31, 2015, June 30, 2015 and September 30, 2015.
Section 3.1
Organization.

(a)
Operations is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
limited liability company power and authority to own, operate and lease its
properties and assets and to carry on its business as now conducted.

(b)
Development is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware and has all requisite limited
partnership power and authority to own, operate and lease its properties and
assets and to carry on its business as now conducted.

Section 3.2
Authority and Approval.

(a)
Each of Development and Operations has full limited partnership or limited
liability company, as applicable, power and authority to execute and deliver
this Agreement and the Assignment Agreement to which it is party, to consummate
the transactions contemplated hereby and thereby and to perform all of the
obligations hereof and thereof to be performed by it. The execution and delivery
by each of Development and Operations of this Agreement and the Assignment
Agreement, the consummation of the transactions contemplated hereby and thereby
and the performance of all of the obligations hereof and thereof to be performed
by Development and Operations have been duly authorized and approved by all
requisite limited partnership or limited liability company, as applicable,
action on the part of Development and Operations.

(b)
This Agreement has been duly executed and delivered by Development and
Operations and constitutes the valid and legally binding obligation of each of
Development and Operations, enforceable against it in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights and remedies generally and by
general principles of equity (whether applied in a proceeding at law or in
equity). When executed and delivered by each of the parties party thereto, the
Assignment Agreement will constitute a valid and legally binding obligation of
Operations, enforceable against Operations in accordance with its terms, except
as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights and remedies generally and by
general principles of equity (whether applied in a proceeding at law or in
equity).

Section 3.3
No Conflict; Consents.

Except as set forth on Disclosure Schedule 3.3:
(a)
the execution, delivery and performance of this Agreement by Development and
Operations does not, and the execution, delivery and performance of the
Assignment Agreement by Operations will not, and the fulfillment and compliance
with the terms and conditions hereof and thereof and the consummation of the
transactions contemplated hereby and thereby will not, (i) violate, conflict
with, result in any breach of, or require the consent of any Person under, any
of the terms, conditions or provisions of the certificate of formation, limited
partnership agreement, limited liability company agreement or equivalent
governing instruments of


8

--------------------------------------------------------------------------------




Development, Operations or the Company Group; (ii) conflict with or violate any
provision of any law or administrative rule or regulation or any judicial,
administrative or arbitration order, award, judgment, writ, injunction or decree
applicable to Development, Operations or the Company Group (“Applicable Law”);
(iii) conflict with, result in a breach of, constitute a default under (whether
with notice or the lapse of time or both), or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, or result in the suspension, termination or
cancellation of, or in a right of suspension, termination or cancellation of,
any indenture, mortgage, agreement, contract, commitment, license, concession,
permit, lease, joint venture or other instrument to which Development or
Operations is a party or to which either of their respective properties are
subject; and
(b)
no consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by
Operations or the Company with respect to the Subject Interest in connection
with the execution, delivery and performance of this Agreement and the
Assignment Agreement or the consummation of the transactions contemplated hereby
or thereby, except (i) as have been waived or obtained or with respect to which
the time for asserting such right has expired or (ii) for those which
individually or in the aggregate would not reasonably be expected to have a
Company Material Adverse Effect (including such consents, approvals, licenses,
permits, orders or authorizations that are not customarily obtained prior to the
Closing and are reasonably expected to be obtained in the ordinary course of
business following the Closing).

Section 3.4
Title to Subject Interest.

Operations owns, beneficially and of record, the Subject Interest and will
convey good title, free and clear of all Liens, to the Subject Interest to the
Partnership. The Subject Interest is not subject to any agreements or
understandings with respect to the voting or transfer of any of the Subject
Interest (except the sale of the Subject Interest contemplated by this Agreement
and restrictions under applicable federal and state securities laws). The
Subject Interest has been duly authorized and is validly issued, fully paid (to
the extent required under the Pony Express LLC Agreement) and nonassessable
(except as provided in the Pony Express LLC Agreement and as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act).
Section 3.5
Litigation.

Except as set forth on Disclosure Schedule 3.5:
(a)
There are no civil, criminal or administrative actions, suits, claims, hearings,
arbitrations, investigations or proceedings pending or, to Development’s and
Operations’ Knowledge, threatened that (a) question or involve the validity or
enforceability of any of Development’s or Operations’ obligations under this
Agreement or the Assignment Agreement or (b) seek (or reasonably might be
expected to seek) (i) to prevent or delay the consummation by Development or
Operations of the transactions contemplated by this Agreement or the Assignment
Agreement or (ii) damages in connection with any such consummation.

(b)
Operations is not in violation of any Applicable Law, except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

Section 3.6
Brokerage Arrangements.

Operations has not entered (directly or indirectly) into any agreement with any
Person that would obligate Operations or any of its Affiliates to pay any
commission, brokerage or “finder’s fee” or other similar fee in connection with
this Agreement, the Assignment Agreement or the transactions contemplated hereby
or thereby.

9

--------------------------------------------------------------------------------




Section 3.7
Investment Intent.

Operations is receiving the Common Unit Quantity for its own account with the
present intention of holding such Common Units for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act or state securities laws. Operations
does not presently have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participations to such Person or to any
third Person, with respect to such Common Units. Operations has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risk of an investment in such Common Units. Operations
acknowledges that such Common Units are not currently registered under the
Securities Act or any applicable state securities law and may not be registered
in the future, and that such Common Units may not be transferred or sold except
pursuant to the registration provisions of the Securities Act or pursuant to an
applicable exemption therefrom and pursuant to state securities laws and
regulations as applicable. Operations acknowledges that the Partnership has no
obligation to register or qualify such Common Units for resale other than as set
forth in the Partnership Agreement, and further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements, including, but not limited to, the time and manner of
sale, the holding period for such Common Units, and on requirements relating to
the Partnership that are outside of the control of Operations, and that the
Partnership is under no obligation and may not be able to satisfy.
Section 3.8
Information.

To the Knowledge of Development and Operations, all information that has been
made available to the Partnership, the Conflicts Committee and its advisors by
Development, Operations or any of their respective directors, partners, members,
officers, employees, agents, advisors or representatives in connection with the
evaluation, negotiation and execution of this Agreement and the transactions
contemplated hereby is complete and correct in all material respects and does
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein not misleading
in the light of the circumstances under which such statements were made, it
being understood and agreed that the Financial Advisor and legal counsel to the
Conflicts Committee are not agents, advisors or representatives of Development
or Operations.
Section 3.9
Management Projections and Budget.

The projections and budgets identified on Disclosure Schedule 3.9, which were
provided to the Partnership (including those provided to the Financial Advisor)
by Development and its Affiliates as part of the Partnership’s review in
connection with this Agreement, were prepared based upon assumptions that
Development’s management believed to be reasonable as of the date thereof and
were consistent with Development management’s expectations at the time they were
prepared.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
The Partnership hereby represents and warrants to Operations as follows:
Section 4.1
Organization and Existence.

The Partnership is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
limited partnership power and authority to own, operate and lease its properties
and assets and to carry on its business as now conducted. PXP Holdings is a
limited liability company duly formed, validly existing and in good standing
under the laws of the State of Delaware and has all requisite limited liability
company power and authority to own, operate and lease its properties and assets
and to carry on its business as now conducted.

10

--------------------------------------------------------------------------------




Section 4.2
Authority and Approval.

(a)
The Partnership has full limited partnership power and authority to execute and
deliver this Agreement and the Assignment Agreement, PXP Holdings has full
limited liability company power and authority to execute and deliver the
Assignment Agreement, and each has full limited partnership or limited liability
company power and authority, as applicable, to consummate the transactions
contemplated hereby and thereby and to perform all of the obligations hereof and
thereof to be performed by it. The execution and delivery of this Agreement and
the Assignment Agreement, the consummation of the transactions contemplated
hereby and thereby and the performance of all of the obligations hereof and
thereof to be performed by the Partnership and PXP Holdings have been duly
authorized and approved by all requisite limited partnership and limited
liability company action of the Partnership and PXP Holdings, as applicable.

(b)
This Agreement has been duly executed and delivered by or on behalf of the
Partnership and constitutes the valid and legally binding obligation of the
Partnership, enforceable against the Partnership in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights and remedies generally and by
general principles of equity (whether applied in a proceeding at law or in
equity). When executed and delivered by each of the parties party thereto, the
Assignment Agreement will constitute a valid and legally binding obligation of
the Partnership and PXP Holdings, enforceable against the Partnership and PXP
Holdings in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
and remedies generally and by general principles of equity (whether applied in a
proceeding at law or in equity).

Section 4.3
Common Units.

(a)
The issuance by the Partnership of the Common Unit Quantity pursuant to this
Agreement and the limited partner interests represented thereby: (i) has been
duly authorized by or on behalf of the Partnership pursuant to the Partnership
Agreement; (ii) when issued and delivered in accordance with the terms of this
Agreement and the Partnership Agreement, will be validly issued, fully paid (to
the extent required by the Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of
the DRULPA); and (iii) will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer under the Partnership Agreement,
the DRULPA, and applicable state and federal securities laws.

(b)
The Partnership’s Common Units are listed on the New York Stock Exchange, and
the Partnership has not received any notice of delisting.

(c)
On the Closing Date, the Common Unit Quantity will have those rights,
preferences, privileges and restrictions governing the Common Units as set forth
in the Partnership Agreement and Section 2.3 of this Agreement.

Section 4.4
No Conflict; Consents.

(a)
The execution, delivery and performance of this Agreement by the Partnership
does not, and the execution, delivery and performance of the Assignment
Agreement by the Partnership and PXP Holdings will not, and the fulfillment and
compliance with the terms and conditions hereof and the consummation of the
transactions contemplated hereby and thereby will not, (i) violate, conflict
with, result in any breach of, or require the consent of any Person under, any
of the


11

--------------------------------------------------------------------------------




terms, conditions or provisions of the certificate of limited partnership or
limited partnership agreement of the Partnership or the certificate of formation
or limited liability company agreement of PXP Holdings; (ii) conflict with or
violate any provision of any law or administrative rule or regulation or any
judicial, administrative or arbitration order, award, judgment, writ, injunction
or decree applicable to the Partnership, PXP Holdings or any property or asset
of the Partnership or PXP Holdings; (iii) conflict with, result in a breach of,
constitute a default under (whether with notice or the lapse of time or both),
or accelerate or permit the acceleration of the performance required by, or
require any consent, authorization or approval under, any indenture, mortgage,
agreement, contract, commitment, license, concession, permit, lease, joint
venture or other instrument to which the Partnership or PXP Holdings is a party
or by which it is bound or to which any of its property is subject; and
(b)
No consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by or
with respect to the Partnership or PXP Holdings in connection with the
execution, delivery, and performance of this Agreement or the Assignment
Agreement or the consummation of the transactions contemplated hereby and
thereby, except as have been waived or obtained or with respect to which the
time for asserting such right has expired.

Section 4.5
Periodic Reports.

The Partnership’s forms, registration statements, reports, schedules and
statements required to be filed by it under the Exchange Act or the Securities
Act (all such documents filed prior to the date hereof, collectively the “SEC
Documents”) have been filed with the Commission on a timely basis. The SEC
Documents, including, without limitation, any audited or unaudited financial
statements and any notes thereto or schedules included therein, at the time
filed (or in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequent SEC Document) (a)
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, (b) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be, (c)
complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (d) were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the Commission), and (e) fairly present (subject in the case of unaudited
statements to normal and recurring audit adjustments) in all material respects
the consolidated financial position of the Partnership and its consolidated
subsidiaries as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended. PricewaterhouseCoopers LLP
is an independent registered public accounting firm with respect to the
Partnership and has not resigned or been dismissed as an independent registered
public accountant of the Partnership.
Section 4.6
Brokerage Arrangements.

The Partnership has not entered (directly or indirectly) into any agreement with
any Person that would obligate the Partnership or any of its Affiliates to pay
any commission, brokerage or “finder’s fee” or other similar fee in connection
with this Agreement, the Assignment Agreement or the transactions contemplated
hereby or thereby.
Section 4.7
No Registration.

Assuming the accuracy of the representations and warranties of Operations
contained in Section 3.7, the issuance of the Common Unit Quantity pursuant to
this Agreement is exempt from the registration requirements of the Securities
Act, and neither the Partnership nor, to the Knowledge of the Partnership, any
authorized representative acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemption. Neither the Partnership
nor any of its subsidiaries have, directly or indirectly through any agent,
sold, offered for sale, solicited

12

--------------------------------------------------------------------------------




offers to buy or otherwise negotiated in respect of, any “security” (as defined
in the Securities Act) that is or will be integrated with the issuance of the
Common Unit Quantity in a manner that would require registration under the
Securities Act.
Section 4.8
Litigation.

There are no civil, criminal or administrative actions, suits, claims, hearings,
arbitrations, investigations or proceedings pending or, or to the Partnership’s
Knowledge, threatened that (a) question or involve the validity or
enforceability of any of the Partnership’s or PXP Holdings’ obligations under
this Agreement or the Assignment Agreement or (b) seek (or reasonably might be
expected to seek) (i) to prevent or delay the consummation by the Partnership or
PXP Holdings of the transactions contemplated by this Agreement or the
Assignment Agreement or (ii) damages in connection with any such consummation.
Section 4.9
Investment Intent.

The Partnership is accepting the Subject Interest for its own account with the
present intention of holding the Subject Interest for investment purposes and
not with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act or state securities laws. The
Partnership acknowledges that the Subject Interest will not be registered under
the Securities Act or any applicable state securities law, and that such Subject
Interest may not be transferred or sold except pursuant to the registration
provisions of the Securities Act or pursuant to an applicable exemption
therefrom and pursuant to state securities laws and regulations as applicable.
ARTICLE V
INDEMNIFICATION
Section 5.1
Indemnification of the Partnership.

Subject to the limitations set forth in this Agreement, Development and
Operations, from and after the Closing Date, shall, jointly and severally,
indemnify, defend and hold the Partnership, its subsidiaries and their
respective securityholders, directors, officers, and employees, and the
officers, directors and employees of the General Partner, but otherwise
excluding Development, its Affiliates and the Company Group (the “Partnership
Indemnified Parties”) harmless from and against any and all Damages suffered or
incurred by any Partnership Indemnified Party as a result of or arising out of
(i) any breach or inaccuracy of a representation or warranty of Development or
Operations in this Agreement or the Assignment Agreement, or (ii) any breach of
any agreement or covenant on the part of Development, Operations or the Company
made under this Agreement or the Assignment Agreement or in connection with the
transactions contemplated hereby or thereby. For purposes of this Section 5.1,
whether Development or Operations has breached any of its representations and
warranties herein shall be determined without giving effect to any qualification
as to “materiality” (including the word “material”).
Section 5.2
Indemnification of Development.

Subject to the limitations set forth in this Agreement, the Partnership, from
and after the Closing Date, shall indemnify, defend and hold Development, its
Affiliates (other than any of the Partnership Indemnified Parties) and their
respective securityholders, directors, officers, and employees (the “Development
Indemnified Parties”) harmless from and against any and all Damages suffered or
incurred by the Development Indemnified Parties as a result of or arising out of
(i) any breach or inaccuracy of a representation or warranty of the Partnership
in this Agreement or the Assignment Agreement, or (ii) any breach of any
agreement or covenant on the part of the Partnership made under this Agreement
or the Assignment Agreement or in connection with the transactions contemplated
hereby or thereby. For purposes of this Section 5.2, whether the Partnership has
breached any of its representations and warranties herein shall be determined
without giving effect to any qualification as to “materiality” (including the
word “material”).

13

--------------------------------------------------------------------------------




Section 5.3
Corrosion Costs Indemnification.

Subject to the limitations set forth in Section 5.11(b), Development and
Operations shall, jointly and severally, indemnify the Partnership for any and
all Corrosion Costs incurred by the Partnership during the three-year period
following the Closing Date. Costs of running ILI tools (i.e., pigs) to detect
corrosion and other routine maintenance or repair expenditures will not be
considered Corrosion Costs and will not be indemnified by Development or
Operations.
Section 5.4
Survival.

All the provisions of this Agreement shall survive the Closing, notwithstanding
any investigation at any time made by or on behalf of any party hereto, provided
that the representations and warranties set forth in Article III and Article IV
shall terminate and expire on October 1, 2016, except the representations and
warranties of Development and Operations set forth in Section 3.1
(Organization), Section 3.2 (Authority and Approval), Section 3.4 (Title to
Subject Interest) and Section 3.6 (Broker Fees) shall survive forever and (d)
the representations and warranties of the Partnership set forth in Section 4.1
(Organization and Existence), Section 4.2 (Authority and Approval) and Section
4.6 (Broker Fees) shall survive forever. After a representation and warranty has
terminated and expired, no indemnification shall or may be sought pursuant to
this Article V on the basis of that representation and warranty by any Person
who would have been entitled pursuant to this Article V to indemnification on
the basis of that representation and warranty prior to its termination and
expiration, provided that in the case of each representation and warranty that
shall terminate and expire as provided in this Section 5.4, no claim presented
in writing for indemnification pursuant to this Article V on the basis of that
representation and warranty prior to its termination and expiration shall be
affected in any way by that termination and expiration. The indemnification
obligations under this Article V or elsewhere in this Agreement shall apply
regardless of whether any suit or action results solely or in part from the
active, passive or concurrent negligence or strict liability of the indemnified
party. The covenants and agreements entered into pursuant to this Agreement to
be performed after the Closing shall survive the Closing.
Section 5.5
Demands.

(a)
Each indemnified party hereunder agrees that promptly upon its discovery of
facts giving rise to a claim for indemnity under the provisions of this
Agreement, including receipt by it of notice of any demand, assertion, claim,
action or proceeding, judicial or otherwise, by any third party (such claims for
indemnity involving third-party claims being collectively referred to herein as
the “Third Party Indemnity Claim”), with respect to any matter as to which it
claims to be entitled to indemnity under the provisions of this Agreement, it
will give prompt notice thereof in writing to the indemnifying party, together
with a statement of such information respecting any of the foregoing as it shall
have. Such notice shall include a formal demand for indemnification under this
Agreement.

(b)
Notwithstanding the foregoing, if the indemnified party fails to notify the
indemnifying party thereof in accordance with the provisions of this Agreement
in sufficient time to permit the indemnifying party or its counsel to defend
against a Third Party Indemnity Claim and to make a timely response thereto, the
indemnifying party’s indemnity obligation relating to such Third Party Indemnity
Claim shall not be relieved except in the event and only to the extent that the
indemnifying party is prejudiced or damaged by such failure.

Section 5.6
Right to Contest and Defend.

(a)
The indemnifying party shall be entitled, at its cost and expense, to contest
and defend by all appropriate legal proceedings any Third Party Indemnity Claim
for which it is called upon to indemnify the indemnified party under the
provisions of this Agreement; provided, that notice of the intention to so
contest shall be delivered by the indemnifying party to the indemnified party
within thirty (30) days from the date of receipt by the indemnifying party of
notice by the


14

--------------------------------------------------------------------------------




indemnified party of the assertion of the Third Party Indemnity Claim. Any such
contest may be conducted in the name and on behalf of the indemnifying party or
the indemnified party as may be appropriate. Such contest shall be conducted by
reputable counsel employed by the indemnifying party and not reasonably objected
to by the indemnified party, but the indemnified party shall have the right but
not the obligation to participate in such proceedings and to be represented by
counsel of its own choosing at its sole cost and expense.
(b)
The indemnifying party shall have full authority to determine all action to be
taken with respect thereto; provided, however, that the indemnifying party will
not have the authority to subject the indemnified party to any obligation
whatsoever, other than the performance of purely ministerial tasks or
obligations not involving material expense or injunctive relief. If the
indemnifying party does not elect to contest any such Third Party Indemnity
Claim, the indemnifying party shall be bound by the result obtained with respect
thereto by the indemnified party. If the indemnifying party assumes the defense
of a Third Party Indemnity Claim, the indemnified party shall agree to any
settlement, compromise or discharge of a Third Party Indemnity Claim that the
indemnifying party may recommend and that by its terms obligates the
indemnifying party to pay the full amount of the liability in connection with
such Third Party Indemnity Claim, which releases the indemnified party
completely in connection with such Third Party Indemnity Claim and which would
not otherwise adversely affect the indemnified party as determined by the
indemnified party in its sole discretion.

(c)
Notwithstanding the foregoing, the indemnifying party shall not be entitled to
assume the defense of any Third Party Indemnity Claim (and shall be liable for
the reasonable fees and expenses of counsel incurred by the indemnified party in
defending such Third Party Indemnity Claim) if the Third Party Indemnity Claim
seeks an order, injunction or other equitable relief or relief for other than
money damages against the indemnified party which the indemnified party
reasonably determines, after conferring with its outside counsel, cannot be
separated from any related claim for money damages. If such equitable relief or
other relief portion of the Third Party Indemnity Claim can be so separated from
that for money damages, the indemnifying party shall be entitled to assume the
defense of the portion relating to money damages.

Section 5.7
Cooperation.

If requested by the indemnifying party, the indemnified party agrees to
cooperate with the indemnifying party and its counsel in contesting any Third
Party Indemnity Claim that the indemnifying party elects to contest or, if
appropriate, in making any counterclaim against the person asserting the Third
Party Indemnity Claim, or any cross-complaint against any person, and the
indemnifying party will reimburse the indemnified party for any expenses
incurred by it in so cooperating. At no cost or expense to the indemnified
party, the indemnifying party shall cooperate with the indemnified party and its
counsel in contesting any Third Party Indemnity Claim.
Section 5.8
Right to Participate.

The indemnified party agrees to afford the indemnifying party and its counsel
the opportunity to be present at, and to participate in, conferences with all
Persons, including Governmental Authorities, asserting any Third Party Indemnity
Claim against the indemnified party or conferences with representatives of or
counsel for such Persons.
Section 5.9
Payment of Damages and Corrosion Costs.

The indemnification required hereunder shall be made by periodic payments of the
amount of Damages or Corrosion Costs in connection therewith within ten (10)
days as and when reasonably specific bills are received by, or Damages or
Corrosion Costs, as applicable, are incurred and reasonable evidence thereof is
delivered to, the indemnifying party. In calculating any amount to be paid by an
indemnifying party by reason of the provisions of this

15

--------------------------------------------------------------------------------




Agreement, the amount shall be reduced by all insurance proceeds and any
indemnification reimbursement proceeds received from third parties credited to
or received by the indemnified party related to the Damages or Corrosion Costs,
as applicable.
Section 5.10
Direct Claim.

Any claim by an indemnified party with respect to any Damages which do not
result from a Third Party Indemnity Claim (a “Direct Claim”) will be asserted by
giving the indemnifying party reasonably prompt written notice thereof, stating
the nature of such claim in reasonable detail and indicating the estimated
amount, if practicable. The indemnifying party will have a period of ninety (90)
days from receipt of such Direct Claim within which to respond to such Direct
Claim. If the indemnifying party does not respond within such ninety (90) day
period, the indemnifying party will be deemed to have accepted such Direct
Claim. If the indemnifying party rejects such Direct Claim, the indemnified
party will be free to seek enforcement of its rights to indemnification under
this Agreement.
Section 5.11
Limitations on Indemnification.

(a)
To the extent that the Partnership Indemnified Parties would otherwise be
entitled to indemnification for Damages pursuant to Section 5.1(i), Development
and Operations shall be liable only if (i) the Damages with respect to any
individual claim exceed $100,000 (the “Minimum Claim Amount”) and (ii) the
Damages for all claims that exceed the Minimum Claim Amount exceed, in the
aggregate, $7,500,000 (the “Deductible Amount”), and then Development and
Operations shall be liable only for Damages to the extent of any excess over the
Deductible Amount. In no event shall Development’s and Operations’ aggregate
liability to the Partnership Indemnified Parties under Section 5.1 exceed
$75,000,000 (the “Ceiling Amount”). Notwithstanding the foregoing, the
Deductible Amount and the Ceiling Amount shall not apply to breaches or
inaccuracies of representations and warranties contained in Section 3.1, Section
3.2 and Section 3.4.

(b)
To the extent that the Partnership would otherwise be entitled to
indemnification for Corrosion Costs pursuant to Section 5.3, Development and
Operations shall be liable only if the Corrosion Costs exceed, in the aggregate,
$1,000,000 (the “Annual Corrosion Indemnification Deductible Amount”) during any
annual period commencing on the Closing Date or any anniversary thereof (each,
an “Annual Period”), and then Development and Operations shall be liable only
for Corrosion Costs incurred during any Annual Period to the extent of any
excess over the Annual Corrosion Indemnification Deductible Amount. In no event
shall Development’s and Operations’ aggregate liability to the Partnership under
Section 5.3 exceed $11,000,000.

(c)
Additionally, neither the Partnership, on the one hand, nor Development and
Operations, on the other hand, will be liable as an indemnitor under this
Agreement for any consequential, incidental, special, indirect or exemplary
damages suffered or incurred by the indemnified party or parties except to the
extent resulting pursuant to Third Party Indemnity Claims.

Section 5.12
Sole Remedy.

No party shall have liability under this Agreement, the Assignment Agreement or
the transactions contemplated hereby or thereby except as is provided in this
Article V (other than claims or causes of action arising from fraud).
ARTICLE VI
MISCELLANEOUS

16

--------------------------------------------------------------------------------




Section 6.1
Acknowledgements.

Each party acknowledges that it has relied on the representations and warranties
of the other party expressly and specifically set forth in this Agreement,
including, in the case of the Partnership, the Disclosure Schedule attached
hereto. Such representations and warranties constitute the sole and exclusive
representations and warranties of the parties hereto in connection with the
transactions contemplated hereby, and the parties hereto understand, acknowledge
and agree that all other representations and warranties of any kind or nature,
whether expressed, implied or statutory, oral or written, past or present, are
specifically disclaimed.
Section 6.2
Cooperation; Further Assurances.

Operations and the Partnership shall use their respective commercially
reasonable efforts to obtain all approvals and consents required by or necessary
for the transactions contemplated by this Agreement and the Assignment
Agreement. Each of the parties acknowledges that certain actions may be
necessary with respect to the matters and actions contemplated by this Agreement
and the Assignment Agreement such as making notifications and obtaining consents
or approvals or other clearances that are material to the consummation of the
transactions contemplated hereby, and each agrees to take all appropriate action
and to do all things necessary, proper or advisable under Applicable Laws and
regulations to make effective the transactions contemplated by this Agreement
and the Assignment Agreement; provided, however, that nothing in this Agreement
will require any party hereto to hold separate or make any divestiture not
expressly contemplated herein of any asset or otherwise agree to any restriction
on its operations or other burdensome condition which would in any such case be
material to its assets, liabilities or business in order to obtain any consent
or approval or other clearance required by this Agreement or the Assignment
Agreement.
Section 6.3
Expenses.

Except as otherwise provided herein and regardless of whether the transactions
contemplated hereby are consummated, each party shall pay its own expenses
incident to this Agreement and all action taken in preparation for carrying this
Agreement into effect.
Section 6.4
Notices.

Any notice, request, instruction, correspondence or other document to be given
hereunder by any party hereto to another party hereto (herein collectively
called “Notice”) shall be in writing and delivered in person, by courier service
requiring acknowledgment of receipt of delivery or by fax, as follows:


If to Development, addressed to:
Tallgrass Development, LP
4200 W. 115th Street, Suite 350
Leawood, KS 66211
Attention: General Counsel
Tel: (913) 928-6010
Fax: (913) 928-6011


with copies (which shall not constitute notice) to:


Baker Botts L.L.P.
98 San Jacinto Blvd., Suite 1500
Austin, Texas 78701
Attention: Mike Bengtson
Tel: (512) 322-2661

17

--------------------------------------------------------------------------------




Fax: (512) 322-8349


If to Operations, addressed to:
Tallgrass Operations, LLC
c/o Tallgrass Development, LP
4200 W. 115th Street, Suite 350
Leawood, KS 66211
Attention: General Counsel
Tel: (913) 928-6010
Fax: (913) 928-6011


with copies (which shall not constitute notice) to:


Baker Botts L.L.P.
98 San Jacinto Blvd., Suite 1500
Austin, Texas 78701
Attention: Mike Bengtson
Tel: (512) 322-2661
Fax: (512) 322-8349
If to the Partnership, addressed to:
Tallgrass Energy Partners, LP
4200 W. 115th Street, Suite 350
Leawood, KS 66211
Attention: General Counsel
Tel: (913) 928-6010
Fax: (913) 928-6011
with copies (which shall not constitute notice) to:
Tallgrass Energy Partners, LP
4200 W. 115th Street, Suite 350
Leawood, KS 66211
Attention: Conflicts Committee Chair
Tel: (913) 928-6010
Fax: (913) 928-6011


Bracewell & Giuliani LLP
711 Louisiana, Suite 2300
Houston, Texas 77002
Attention: Gary W. Orloff
Tel: (713) 221-1306
Fax: (713) 221-2166


Notice given by personal delivery or courier service shall be effective upon
actual receipt. Notice given by fax shall be confirmed by appropriate answer
back and shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. Any party may change any address to which Notice is to be given
to it by giving Notice as provided above of such change of address.

18

--------------------------------------------------------------------------------




Section 6.5
Governing Law.

(a)
This Agreement shall be subject to and governed by the laws of the State of
Delaware. Each Party hereby submits to the exclusive jurisdiction of the state
and federal courts in the State of Kansas and to venue in the state courts in
Johnson County, Kansas and in the federal courts of Wyandotte County, Kansas.

(b)
Each of the parties to this Agreement irrevocably waives any and all right to
trial by jury in any legal proceeding between the parties arising out of or
relating to this Agreement or the transactions contemplated by this Agreement.

(c)
Each party to this Agreement waives, to the fullest extent permitted by
Applicable Law, any right it may have to receive damages from any other party
based on any theory of liability for any special, indirect, consequential
(including lost profits), exemplary or punitive damages (except to the extent
that any such damages are included in indemnifiable losses resulting from a
third party claim in accordance with Article V).

Section 6.6
Public Statements.

The parties hereto shall consult with each other and no party shall issue any
public announcement or statement with respect to this Agreement or the
transactions contemplated hereby without the consent of the other party, unless
the party desiring to make such announcement or statement, after seeking such
consent from the other parties, obtains advice from legal counsel that a public
announcement or statement is required by Applicable Law or stock exchange
regulations.
Section 6.7
Entire Agreement; Amendments and Waivers.

(a)
This Agreement and the Assignment Agreement constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof. Each party to this Agreement agrees
that no other party to this Agreement (including its agents and representatives)
has made any representation, warranty, covenant or agreement to or with such
party relating to this Agreement or the transactions contemplated hereby, other
than those expressly set forth herein and in the Assignment Agreement.

(b)
No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by each party to be bound thereby. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (regardless of whether similar), nor shall any such
waiver constitute a continuing waiver unless otherwise expressly provided.

Section 6.8
Conflicting Provisions.

This Agreement and the Assignment Agreement, read as a whole, set forth the
parties’ rights, responsibilities and liabilities with respect to the
transactions contemplated by this Agreement. In this Agreement and the
Assignment Agreement, and as between them, specific provisions prevail over
general provisions. In the event of a conflict between this Agreement and the
Assignment Agreement, this Agreement shall control.
Section 6.9
Binding Effect and Assignment.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns, but neither this
Agreement nor any of the rights, benefits or obligations hereunder shall be

19

--------------------------------------------------------------------------------




assigned or transferred, by operation of law or otherwise, by any party hereto
without the prior written consent of each other party. Nothing in this
Agreement, express or implied, is intended to confer upon any person or entity
other than the parties hereto and their respective permitted successors and
assigns, any rights, benefits or obligations hereunder, except for express
language with respect to the Partnership Indemnified Parties and the Development
Indemnified Parties contained in the indemnification provisions of Article VI.
Section 6.10
Severability.

If any provision of the Agreement is rendered or declared illegal or
unenforceable by reason of any existing or subsequently enacted legislation or
by decree of a court of last resort, the Partnership, Development and Operations
shall promptly meet and negotiate substitute provisions for those rendered or
declared illegal or unenforceable, but all of the remaining provisions of this
Agreement shall remain in full force and effect.
Section 6.11
Interpretation.

It is expressly agreed by the parties that neither this Agreement nor the
Assignment Agreement shall be construed against any party, and no consideration
shall be given or presumption made, on the basis of who drafted this Agreement,
the Assignment Agreement or any provision hereof or thereof or who supplied the
form of this Agreement or the Assignment Agreement. Each party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transactions contemplated by this Agreement and, therefore, waives the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.
Section 6.12
Headings and Disclosure Schedule.

The headings of the several Articles and Sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement. The Disclosure Schedule and the
Exhibits referred to herein are attached hereto and incorporated herein by this
reference, and unless the context expressly requires otherwise, the Disclosure
Schedule and such Exhibits are incorporated in the definition of “Agreement.”
Section 6.13
Multiple Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
Section 6.14
Action by the Partnership.

With respect to any action, notice, consent, approval or waiver that is required
to be taken or given or that may be taken or given by the Partnership with
respect to the transactions contemplated hereby, such action, notice, consent,
approval or waiver shall be taken or given by the Conflicts Committee on behalf
of the Partnership.
* * * * *

20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


OPERATIONS:


TALLGRASS OPERATIONS, LLC
By: /s/ David G. Dehaemers, Jr.            
David G. Dehaemers, Jr.
President and Chief Executive Officer


THE PARTNERSHIP:


TALLGRASS ENERGY PARTNERS, LP
By:
Tallgrass MLP GP, LLC,
its general partner

By: /s/ David G. Dehaemers, Jr.            
David G. Dehaemers, Jr.
President and Chief Executive Officer




--------------------------------------------------------------------------------




Executed by Tallgrass Development, LP,
solely for purposes of its obligations and rights under
Article III, Article VI and Article VII of this Agreement


DEVELOPMENT:


TALLGRASS DEVELOPMENT, LP


By:
Tallgrass Energy Holdings, LLC,
its general partner

By: /s/ David G. Dehaemers, Jr.            
David G. Dehaemers, Jr.
President and Chief Executive Officer








--------------------------------------------------------------------------------




DISCLOSURE SCHEDULES
These Disclosure Schedules are provided in connection with that certain
Contribution and Transfer Agreement, effective for tax purposes as of January 4,
2016 and effective for all other purposes as of January 1, 2016, (the
“Agreement”), by and among Tallgrass Operations, LLC, a Delaware limited
liability company (“Operations”), Tallgrass Energy Partners, LP, a Delaware
limited partnership (the “Partnership”), and, for certain limited purposes,
Tallgrass Development, LP, a Delaware limited partnership (“Development”).
Capitalized terms used but not defined herein shall have the respective meanings
set forth in the Agreement.
The information disclosed in these Disclosure Schedules is intended to qualify
the representations and warranties contained in the Agreement and shall not be
deemed to expand in any way the scope or effect of any of such representations
and warranties on the part of Operations and Development. Nothing in these
Disclosure Schedules constitutes an admission of any liability or obligation of
Operations or Development to any third person, or an admission to any third
person against the interest of Operations or Development. Descriptions or
references of particular contracts, agreements, notices or similar documents
herein are qualified in their entirety by reference to such documents. The
disclosure of any item or information in these Disclosure Schedules shall not be
construed as an admission that such item or information is material to
Operations or Development, and any inclusion in these Disclosure Schedules shall
not be used in any dispute or controversy between the parties to the Agreement
to determine whether any obligation, item or matter (whether or not included in
these Disclosure Schedules or described in the Agreement) is or is not material
for purposes of the Agreement. In disclosing the information in these Disclosure
Schedules, Operations and Development do not waive any attorney-client privilege
associated with any such information or any protection afforded by the “work
product doctrine” with respect to any of the matters disclosed or discussed
herein.
The headings contained in these Disclosure Schedules are for convenience of
reference only and shall not be deemed to modify or affect the interpretation of
the information contained in these Disclosure Schedules.
* * *










--------------------------------------------------------------------------------




Schedule 3.3
Consents
None.




--------------------------------------------------------------------------------




Schedule 3.5
Litigation
None.








--------------------------------------------------------------------------------




Schedule 3.9
Management Projections


The financial projections delivered by Kelvin Sun via e-mail on October 28,
2015, to Robert Pacha and Alex Jeffries of Evercore Group L.L.C.






--------------------------------------------------------------------------------




Exhibit A


Form of Assignment Agreement












--------------------------------------------------------------------------------




ASSIGNMENT AGREEMENT
This ASSIGNMENT AGREEMENT (this “Assignment”), dated as of January 1, 2016, is
entered into by and among Tallgrass Operations, LLC, a Delaware limited
liability company (“Assignor”), Tallgrass Energy Partners, LP, a Delaware
limited partnership (the “Partnership”) and Tallgrass PXP Holdings, LLC, a
Delaware limited liability company (“Assignee”). Assignor, the Partnership, and
Assignee may be referred to individually as a “Party” or collectively as the
“Parties.”
RECITALS
A.    Pursuant to the terms of a Contribution and Transfer Agreement (the
“Contribution Agreement”, with capitalized terms used but not defined herein
having the respective meanings set forth in the Contribution Agreement), dated
as of the date hereof, among Assignor, the Partnership, and Tallgrass
Development, LP, a Delaware limited partnership, Assignor will transfer to
Assignee (a wholly-owned subsidiary of the Partnership) 5,640,000 common units
(the “Subject Interest”) in Tallgrass Pony Express Pipeline, LLC, a Delaware
limited liability company (the “Company”), comprising 31.3% of the issued and
outstanding membership interests in the Company.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
AGREEMENT
1.1.    Assignment of the Subject Interest. Assignor hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers the Subject
Interest to Assignee, and Assignee hereby accepts the Subject Interest.
1.2.    Contribution Agreement. This Assignment is subject to, in all respects,
the terms and conditions of the Contribution Agreement, and nothing contained
herein is meant to enlarge, diminish or otherwise alter the terms and conditions
of the Contribution Agreement or the Parties’ duties and obligations contained
therein. To the extent there is a conflict between this Assignment and the
Contribution Agreement, the terms of the Contribution Agreement will control,
provided, however, that the Parties acknowledge that the Partnership has
directed that Assignee receive the Subject Interest.
1.3.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of the Parties and their respective heirs, successors and assigns.
1.4.    Governing Law. This Assignment and the transactions contemplated hereby
will be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to principles of conflicts of laws.
1.5.    Further Assurances. The Parties agree to execute all instruments and to
take all actions that are reasonably necessary to effect the transactions
contemplated hereby.
1.6.    Counterparts. This Assignment may be signed in any number of
counterparts, each of which will be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Assignment as of the date
first written above.
ASSIGNOR:


TALLGRASS OPERATIONS, LLC




By:            
David G. Dehaemers, Jr.
President and Chief Executive Officer
 
 
PARTNERSHIP:


TALLGRASS ENERGY PARTNERS, LP
By: Tallgrass MLP GP, LLC, its general partner


By:            
David G. Dehaemers, Jr.
President and Chief Executive Officer




ASSIGNEE:


TALLGRASS PXP HOLDINGS, LLC




By:            
David G. Dehaemers, Jr.
Chief Executive Officer
 











--------------------------------------------------------------------------------




Exhibit B
Form of Statement to Tallgrass Energy Partners, LP
of Qualifying Capital Expenditures
Reference is made to that certain Contribution and Transfer Agreement made and
effective for tax purposes as of January 4, 2016, and effective for all other
purposes as of January 1, 2016, by and among Tallgrass Energy Partners, LP,
Tallgrass Operations, LLC (“Operations”) and Tallgrass Pony Express Pipeline,
LLC (the “Agreement”). Tallgrass Development, LP, a Delaware limited
partnership, is also a party to the Agreement for certain limited purposes.
Capitalized terms not otherwise defined herein have the meanings set forth in
the Agreement.
Pursuant to Section 2.6(b) of the Agreement, the Cash Amount shall be treated as
a reimbursement of Operations’ capital expenditures within the meaning of
Treasury Regulation Section 1.707-4(d) to the extent of the qualifying capital
expenditures set forth herein.
The amount of qualifying capital expenditures is $[Insert amount of qualifying
capital expenditures.].
The basis for the qualification of the qualifying capital expenditures is as
follows: [Describe basis for qualification.]
Evidence documenting the capital expenditures and their qualification is
attached hereto.




Dated: ___________________________                     
Name:                    
Title:            
of Tallgrass Operations, LLC

 








--------------------------------------------------------------------------------




Appendix A


The Partnership, Development and Operations Designated Personnel




Development and Operations Designated Personnel:


•
David G. Dehaemers, Jr.

•
William R. Moler

•
George E. Rider

•
Gary J. Brauchle

•
Richard L. Bullock

•
Christopher R. Jones



Partnership Designated Personnel:


•
David G. Dehaemers, Jr.

•
William R. Moler

•
George E. Rider

•
Gary J. Brauchle

•
Richard L. Bullock

•
Christopher R. Jones







